 Case 2:18-cr-00379-WHW Document 93 Filed 12/19/18 Page 1 of 1 PageID: 215



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

                        MINUTES OF PROCEEDINGS

NEWARK                                          DATE: DECEMBER 19, 2018

JUDGE: Hon. WILLIAM H. WALLS
COURT REPORTER: Yvonne Davion
COURTROOM DEPUTY: Elisaveta Kalluci

Title of Case:                                  Cr.#: 18-379 (WHW)

USA v. GERMAINE H. KING, DANIEL K. DXRAMS

Appearances:

Anthony Moscato, AUSA
Lakshmi Srinivasan Herman, AUSA
Germaine H. King, PRO SE
Kenneth W. Kayser, CJA (Stand-by-counsel for Mr. King)
Michael A. Orozco, ESQ. (Counsel for Mr. Dxrams)


Nature of proceedings: STATUS CONFERENCE

The Court adapted the Scheduling Order signed by Judge Martini on
December 6, 2018.
Trial date set for April 23, 2019 at 10:00AM.
Order to be submitted.
Bail continued




                                               Elisaveta Kalluci
                                               Courtroom Deputy


Time Commenced: 12:50PM
Time Adjourned: 1:30PM
